   Case 3:19-cv-02879-K Document 15 Filed 02/08/21        Page 1 of 8 PageID 63



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

JOSHUA DEUNTE CALDWELL,                        §
         Movant,                               §
                                               §    No. 3:19-cv-2879-K
                                               §    No. 3:14-cr-340-K-2
                                               §
UNITED STATES OF AMERICA,                      §
         Respondent.                           §


                   MEMORANDUM OPINION AND ORDER

      Movant Joshua Deunte Caldwell filed this motion to vacate, set-aside, or correct

sentence under 28 U.S.C. § 2255. The issues have been fully briefed, and the matter

is now ripe for ruling.   For the following reasons, the Court GRANTS Caldwell’s

motion.

                                         I.

      On July 12, 2016, Caldwell pleaded guilty to counts one and two of the third

superseding indictment pursuant to a written plea agreement. (CR doc. 161.) In

counts one and two, Caldwell was charged with conspiracy to interfere with commerce

by robbery, in violation of 18 U.S.C. § 1951(a) (count one); and using, carrying, and

brandishing a firearm during and in relation to and possessing and brandishing a

firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii) (count two). (CR doc. 341.)

      At Caldwell’s sentencing hearing, held on June 7, 2017, he was sentenced to a

total term of 108 months’ imprisonment. (CR docs. 336; 341 at 2.) He received 24
    Case 3:19-cv-02879-K Document 15 Filed 02/08/21        Page 2 of 8 PageID 64



months’ imprisonment on count one and 84 months’ imprisonment on count two, with

the terms to run consecutively for a total aggregate term of 108 months’ imprisonment.

(Id.) He was also ordered to pay restitution in the amount of $370,718.72. (Id. at 6.)

Caldwell did not appeal to the Fifth Circuit Court of Appeals.

        On November 19, 2019, Caldwell filed a pro se motion, which was construed as

a § 2255 motion. (CR doc. 757; CV doc. 1.) In his handwritten filing, he requested

the appointment of counsel. (CV doc. at 1.) Caldwell also noted that he was aware of

the Supreme Court’s ruling in United States v. Davis, 139 S. Ct 2319 (2019), and he

claimed the Davis case is “similar” to his case because he was also “charged with the

residual clause which is conspiracy to interfere with interstate commerce by robbery.”

(Id.)

        The Court granted Caldwell’s request for appointed counsel on December 4,

2019. (CV doc. 2.) On May 7, 2020, Caldwell, through counsel, filed an amended §

2255 motion. (CV doc. 5.) In his amended motion, Caldwell challenges his § 924(c)

conviction under the Supreme Court’s decision in Davis, 139 S. Ct. at 2319. In Davis,

the Supreme Court found the residual clause of the “crime of violence” definition

contained in 18 U.S.C. § 924(c)(3)(B) was unconstitutionally void for vagueness.

Caldwell argues that his conspiracy to commit Hobbs Act robbery under § 1951(a)

cannot be a crime of violence under § 924(c) because it does not have as an element

the use, attempted use, or threatened use of physical force under § 924(c)(3)(A). The

Supreme Court’s holding in Davis applies retroactively to cases on collateral review.


                                          2
     Case 3:19-cv-02879-K Document 15 Filed 02/08/21         Page 3 of 8 PageID 65



United States v. Reece, 938 F.3d 630, 634-35 (5th Cir. 2019).

       In the Government’s response, filed on August 6, 2020, it argues that Caldwell’s

§ 2255 motion, as amended, should be denied for two reasons. First, Caldwell is

procedurally barred from challenging the constitutionality of his conviction and

sentence because he did not raise the argument on direct appeal, and he has not shown

excusable cause for the failure.     Second, Caldwell’s Davis claim is barred by the

appellate-rights waiver in his plea agreement. (CV doc. 13.)

                                           II.


1.      Caldwell’s procedural default is excused.

       It is well settled that a collateral challenge may not take the place of a direct

appeal. United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). “A defendant can

challenge his conviction after it is presumed final only on issues of constitutional or

jurisdictional magnitude . . . and may not raise an issue for the first time on collateral

review without showing both ‘cause’ for his procedural default, and ‘actual prejudice’

resulting from the error.” Id. at 232.

       In this case, Caldwell is raising his Davis claim for the first time on collateral

review, but his procedural default is excused because he has demonstrated cause and

actual prejudice. With respect to cause, his Davis claim “is so novel that its legal basis

[was] not reasonably available to counsel” and it therefore may constitute cause to

excuse procedural default. Bousley v. United States, 523 U.S. 614, 622 (1998) (quoting

Reed v. Ross, 468 U.S. 1, 16 (1984)). The proper determination is whether the claim

                                            3
   Case 3:19-cv-02879-K Document 15 Filed 02/08/21            Page 4 of 8 PageID 66



is “novel” for purposes of establishing cause for procedural default, and the inquiry is

“not whether subsequent legal developments have made counsel’s task easier, but

whether at the time of the default the claim was ‘available’ at all.” Smith v. Murray,

477 U.S. 527, 537 (1986).

      In June 2017, when Caldwell could have filed a direct appeal, Davis had not

been decided. In fact, the Supreme Court’s decision in Davis was not handed down

until June 24, 2019. The Court finds that a vagueness challenge to § 924(c)(3)(B) was

indeed “novel” at that time. See Dugger v. Adams, 489 U.S. 401, 409-10 (1989) (noting

that a claim is not novel where “the legal basis for a challenge was plainly available”);

see also Frizzell v. Hopkins, 87 F.3d 1019, 1021 (8th Cir. 1996) (“If the tools were

available for a petitioner to construct the legal argument at the time of the state appeals

process, then the claim cannot be said to be so novel as to constitute cause for failing

to raise it earlier.”) (citation and internal quotation marks omitted). As for prejudice,

Caldwell has shown that but for the unconstitutionally vague definition of crime of

violence under the residual clause of § 924(c)(3)(B), he would not have been convicted

and sentenced on count two of the third superseding indictment. He has therefore

established prejudice.

      In sum, Caldwell’s procedural default is excused by cause and prejudice on the

basis that his Davis claim was not reasonably available to him when he could have filed

a direct appeal in June 2017. (CR doc. 341.) See United States v. Branch, 2020 WL

6498968, at *2-*3 (N.D. Cal. Nov. 3, 2020) (finding that the procedural default of the


                                            4
     Case 3:19-cv-02879-K Document 15 Filed 02/08/21         Page 5 of 8 PageID 67



void-for-vagueness claim was excused by cause and prejudice); Ellis v. United States,

2020 WL 6382926, at *3 (E.D. Wis. Oct. 30, 2020) (finding that the procedural

default should be excused because Davis was decided after the petitioner was sentenced,

and the decision came down after petitioner’s deadline to file his direct appeal); Jacques

v. United States, 2020 WL 5981655, at *4 n.2 (E.D.N.Y. Oct. 8, 2020) (“The Court

finds that there was no procedural default in failing to raise a [Davis]-type argument

before [Davis] was decided.”).

2.     Caldwell’s post-conviction waiver is not enforceable under the miscarriage of
       justice exception.

       A collateral review waiver is generally enforced where the waiver “was knowing

and voluntary, and if the waiver applies to the circumstances at hand.” United States v.

Walters, 732 F.3d 489, 491 (5th Cir. 2013) (citing United States v. Bond, 414 F.3d 542,

544 (5th Cir. 2005)). The Fifth Circuit has recognized exceptions to this general

enforcement rule where a movant raises a claim of ineffective assistance of counsel or

a sentence exceeds the statutory maximum. United States v. Barnes, 953 F.3d 383, 389

(5th Cir. 2020).

       Although the Fifth Circuit has declined to explicitly adopt or reject a miscarriage

of justice exception to enforcement of a post-conviction waiver, id. (citing United States

v. Ford, 688 F. App’x 309, 309 (5th Cir. 2017) (per curiam)), the Court finds a

miscarriage of justice exception is appropriate in this case. As the Supreme Court has

recognized, a conviction and punishment for an act that the law does not criminalize,

“inherently results in a complete miscarriage of justice” and “presents exceptional

                                            5
   Case 3:19-cv-02879-K Document 15 Filed 02/08/21           Page 6 of 8 PageID 68



circumstances that justify collateral relief under § 2255.” Davis v. United States, 417

U.S. 333, 346-47 (1974). The Fifth Circuit has also declined to enforce an appellate

waiver where, “as a matter of law, the indictment itself affirmatively reflects that the

offense sought to be charged was not committed.” United States v. White, 258 F.3d

374, 380 (5th Cir. 2001). The Court stated, “[t]he government cites no authority, and

we are aware of none, that holds that a defendant can waive his substantive right ‘to

be free of prosecution under an indictment that fails to charge an offense.’” Id. (quoting

United States v. Meacham, 626 F.2d 503, 509-10 (5th Cir.1980)).

      In this case, count two of the third superseding indictment charged Caldwell

with using, carrying, and brandishing a firearm during or in relation to and possessing

and brandishing a firearm in furtherance of a crime of violence. (CR doc. 56.) The

underlying crime of violence was conspiracy to interfere with robbery, in violation of

18 U.S.C. § 1951(a), as alleged in count one of the third superseding indictment. The

indictment therefore failed to charge an offense under § 924(c). Moreover, other

jurisdictions have also found that a post-conviction waiver does not foreclose a

movant’s challenge to his § 924(c) conviction under Davis. See Bonilla v. United States,

2020 WL 489573, at *3 (E.D.N.Y Jan. 29, 2020) (granting a § 2255 motion and

vacating a § 924(c) conviction based on Davis despite the presence of a post-conviction

waiver); United States v. Brown, 415 F. Supp.3d 901, 906-07 (N.D. Cal. Nov. 8, 2019)

(granting § 2255 motion challenging § 924(c) conviction based on Davis and

concluding that petitioner’s collateral-review waiver could not be enforced).


                                            6
     Case 3:19-cv-02879-K Document 15 Filed 02/08/21         Page 7 of 8 PageID 69



       Caldwell was convicted under an indictment that did not charge a valid offense

with respect to count two of the third superseding indictment, and he is therefore

actually innocent of the offense charged in count two.         Accordingly, under these

circumstances, the miscarriage of justice exception applies, and Caldwell’s collateral-

review waiver is not enforceable.

3.     Caldwell is entitled to relief on his § 924(c) conviction.

       The Court finds that Caldwell’s post-conviction waiver is not enforceable, and

he did not procedurally default his Davis claim. The Court now considers the merits

of his § 2255 motion. Caldwell’s conviction for conspiracy to interfere with commerce

by robbery under § 1951(a), charged in count one of the third superseding indictment,

is not a crime of violence. See United States v. Lewis, 907 F.3d 891, 894-95 (5th Cir.

2018) (holding that conspiracy to commit Hobbs Act robbery cannot serve as the

underlying crime of violence for a § 924(c) conviction); see also Reece, 938 F.3d at 636

(“[C]onspiracy is a crime distinct from the crime that is the objective of the conspiracy.

To convict [the movant] of conspiracy to commit bank robbery, the government was

not required to prove any element regarding the use, attempted use, or threatened use

of physical force. Therefore, [the movant’s] conviction for conspiracy to commit bank

robbery cannot be a [crime of violence] under § 924(c)(3)’s elements clause.”)

(footnote omitted). For these reasons, Caldwell is entitled to relief.




                                            7
   Case 3:19-cv-02879-K Document 15 Filed 02/08/21         Page 8 of 8 PageID 70



                                              III.

      For the foregoing reasons, the Court GRANTS Caldwell’s motion to vacate, set-

aside, or correct sentence and VACATES his conviction and sentence for using,

carrying, and brandishing a firearm during and in relation to and possessing and

brandishing a firearm in furtherance of a crime of violence in violation of 18 U.S.C. §

924(c) under count two of the third superseding indictment. The Court will enter an

order in the criminal case setting a schedule for resentencing, and that order will

provide deadlines for any additional submissions from U.S. Probation or the parties.

      SO ORDERED.

      Signed February 8th, 2021.




                                        ________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICE JUDGE




                                          8
